Title: From Thomas Jefferson to United States Senate, 20 December 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Dec. 20. 1808.
                  
                  I nominate Hart Massey of New York, who was lately appointed, with the advice & consent of the Senate, Collector for the district of Sacket’s harbour, to be Inspector of the revenue for the port of Sacket’s harbour.
                  
                     Th: Jefferson
                     
                     
                  
               